Opinion filed August 11,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00057-CR
                                                    __________
 
                       GARLAND
GERALD McDONALD, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 42nd District Court
                                                            Taylor
County, Texas
                                                    Trial
Court Cause No. 24034A
 

 
M
E M O R A N D U M   O P I N I O N
Garland
Gerald McDonald was charged in a two-count indictment with possession of
methamphetamine.  The first count alleged that he possessed between one and
four grams of methamphetamine within 1,000 feet of a school with the intent to
deliver.  The second count alleged simple possession of between one and four
grams of methamphetamine within 1,000 feet of a school.  Both counts of the indictment additionally alleged two prior felony convictions for enhancement
purposes. The jury declined to convict appellant of the first count.  However,
the jury convicted him of the second count of simple possession within a drug-free
zone.  The trial court assessed his punishment at confinement in the
Institutional Division of the Texas Department of Criminal Justice for a term
of twenty-five years.  We dismiss the appeal.
Appellant’s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that
the appeal is frivolous.  Counsel has provided appellant with a copy of the
brief and advised appellant of his right to review the record and file a
response to counsel’s brief.  Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v.
State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
Appellant
has filed a pro se response to counsel’s motion to withdraw and supporting
brief.  In addressing an Anders brief and pro se response, a court of
appeals may only determine (1) that the appeal is wholly frivolous and issue an
opinion explaining that it has reviewed the record and finds no reversible
error or (2) that arguable grounds for appeal exist and remand the cause to the
trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d 403; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.
2005).
Following
the procedures outlined in Anders and Schulman, we have
independently re-viewed the record, and we agree that the appeal is without
merit and should be dismissed.  Schulman, 252 S.W.3d at 409.
We
note that counsel has the responsibility to advise appellant that he may file a
petition for discretionary review with the clerk of this court seeking review
by the Texas Court of Criminal Appeals.  Tex.
R. App. P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down,
send his client a copy of the opinion and judgment, along with notification of
the defendant’s right to file a pro se petition for discretionary review under
Rule 68.”).  Likewise, this court advises appellant that he may file a petition
for discretionary review pursuant to Tex.
R. App. P. 68.  
The
motion to withdraw is granted, and the appeal is dismissed.  
 
August 11, 2011                                                                     PER
CURIAM
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.